 In the MatterOf PHILADELPHIA RECORD COMPANYandNEWSPAPERGUILDOF PHILADELPHIA AND CAMDENCase No. B-2800.-Decided August 15, 1941Investigation and Certification of Representatives:stipulationfor Certificationon consentcomparisonof records.Mr. Jerome I. Maeht,for the Board.Mr. Edward S. Weyl,of Philadelphia, Pa., for the Company.Mr. M. H. Goldstein,of Philadelphia, Pa., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn June 21, 1941, Newspaper Guild of Philadelphia and Camden,herein called the Union, filed with the Regional Director for the FourthRegion (Philadelphia, Pennsylvania) a petition alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Philadelphia Record Company, herein called the Com-pany; engaged in the publication of a daily and Sunday newspaperat Philadelphia, Pennsylvania, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.OnJuly 15, 1941, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board Rules and Regulations-Series 2, as amended, ordered an investigation and authorized theRegional Director to conduct it and to provide for an appropriate hear-ing upon due notice.On July 17, 1941, the Company, the Union, andthe Regional Director entered into a. "STIPULATION FOR CER-TIFICATION ON CONSENT COMPARISON OF RECORDS."Pursuant to the Stipulation, a pay-roll check by comparison ofmembership records of the Union with the Company's pay roll of July8, 1941, was made on July' 18, 1941, under the supervision of theRegional Director, to determine the number of masking artists of theCompany who designated the Union as their bargaining agency. On34 N. L. R. B., No. 53.318 PHILADPL,PE CIA RECO'RD COMPANY319July 18, 1941,the Regional Director,acting pursuant to the Stipula-tion, issued and duly served upon the parties a Report on ConsentComparison of Records.No objections to said Report have been filedby any of the parties.In his Report the Regional Director reported that the comparison ofthe Union'smembership records with the pay roll of the Companyshowed five out of eight eligible employees authorized the Union torepresent them as their representative for the purposes of collectivebargaining.The parties stipulated that if, as a result of the comparison ofrecords, the Regional Director should determine that the Unionhas been designated by a majority of the masking artists the Boardshall then determine whether the masking artists should be combinedin an appropriate unit consisting of employees covered by an existingcontract between the Union and the Company, or whether the mask-'ing artists should constitute a separate appropriate unit.The Uniondesires to include, and the Company does not object to the inclusionof the masking artists in the unit with employees covered by saidcontract.We hereby find that the masking artists and the employeescovered by the contract between the Union and the Company consti-tute a single appropriate unit.Upon the basis of the Stipulation,the Report on Consent Compari-son of Records, and the entire record in the case, the Board makesthe following :FINDINGS OF FACT1.A questionaffecting commerce has arisen concerning the repre-sentation of employeesof Philadelphia Record Company, Phila-delphia,Pennsylvania, within themeaning of Section 9(c) and Sec-tion2 (6) and (7) of theNationalLabor Relations Act.2.Alleditorial,news, photographic, and art department employees,masking artists,classifiedadvertising, national display advertising,localdisplay advertising, detail and promotion department em-ployees, businessdepartment employees, telephone switchboard op-erators, and inside circulationdepartment employees not comingunder thejurisdiction of the Mailers' Union of the Company, exclud-ing executive officers ofthe Company, the editor, managingeditor, as-sistant managing editor, cityeditor, sportseditor, art director, adver-tising director,localdisplay manager,nationaldisplay manager, clas-sified manager,resort andtravel manager, director of publicity, officemanager ofthe promotion department,classifiedtelephoneroom super-visor, business manager, assistant businessmanager, circulation di-rector, countrycirculationmanager, assistant circulation manager,mail subscriptionmanager, managerof the canvass department, andthe comptroller,constitute a unit appropriate for the purposes of 320DECISIONSOF NATIONALLABOR RELATIONS BOARDcollective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.3.Newspaper Guild of Philadelphia and Camden has been desig-nated and selected by a majority of the employees in the above unitas their representative for the purposes of collective bargaining, andis the exclusive representative of all the employees in said unit, with-in the meaning of Section 9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National La-bor Relations Board by Section 9 (c) of the National Labor RelationsAct,IT IS HEREBY CERTIFIED that Newspaper Guild of Philadelphia andCamden has been designated and selected by a majority of all edi-torial, news, photographic, and art department employees, maskingartists, classified advertising, national display advertising, local dis-play advertising, detail and promotion department employees, busi-ness department employees, telephone switchboard operators, and in-side circulation department employees not coming under the jurisdic-tion of the Mailers' Union of the Company, excluding executive offi-cers of the Company, the editor, managing editor, assistant managingeditor, city editor, sports editor, art director, advertising director,local display manager, national display manager, classified manager,resort and travel manager, director of publicity, office manager ofthe promotion department, classified telephone room supervisor, busi-ness manager, assistant business manager, circulation director, coun-try circulation manager, assistant circulation manager, mail sub-scription manager, manager of the canvass department, and the comp-troller, as their representative for the purposes of collective bargain-ing, and that, pursuant to Section 9 (a) of the Act, Newspaper Guildof Philadelphia and Camden is the exclusive representative of all suchemployees for the purposes of collective bargaining in respect torates of pay, wages, hours of employment, and other conditions ofemployment.MR. EDWIN S. SMITH took no part in the consideration of theabove Decision and Certification of Representatives.